UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------X
                                          :      11Cr1056 (DLC)
 UNITED STATES OF AMERICA,                :
                                          :             ORDER
                -v-                       :
                                          :
 EBERHARD REICHERT,                       :
                           Defendant.     :
                                          :
 ---------------------------------------- X


DENISE COTE, District Judge:

     On April 1, 2020, the defendant requested that his sentencing

be conducted by videoconference or telephone conference from his

home in Germany on account of the ongoing COVID-19 pandemic.    The

Government does not object to the defendant’s application.

Accordingly, it is hereby

     ORDERED that the defendant’s request to proceed with his

sentencing by videoconference or telephone conference is granted.

     IT IS FURTHER ORDERED that the sentencing is scheduled for

Friday, April 17, 2020 at 1:00 pm.

     IT IS FURTHER ORDERED that, unless the Court has arranged for

a videoconference for the sentencing prior to April 17, the

sentencing will proceed telephonically using the following dial-in

credentials:

               Dial-in:        888-363-4749
               Access code:    4324948

The parties shall use a landline if one is available.
     IT IS FURTHER ORDERED that, at the beginning of the

proceeding, the Court will inquire of the defendant as to whether

he consents to proceed telephonically.



Dated:    New York, New York
          April 3, 2020

                               __________________________________
                                         DENISE COTE
                                 United States District Judge




                                  2
